                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

RICKEY BILLS,
                                                           Civil Action No. 15-11414
                             Plaintiff,
v.                                                         Matthew F. Leitman
                                                           United States District Judge
PAUL KLEE, et al.,
                                                           David R. Grand
                      Defendants.                          United States Magistrate Judge
__________________________________/

     ORDER STRIKING PLAINTIFF’S “REQUEST FOR DEFENDANTS TO
      CORRECT FALSE/PERJURED STATEMENT/CLAIM” (ECF No. 106)

       Pro se Plaintiff Rickey Bills commenced this civil rights action on April 20, 2015,

pursuant to 42 U.S.C. § 1983, alleging that various Michigan Department of Corrections

officials interfered with his right of access to the courts by failing to ensure timely

compliance with a state-court restitution order.1

       This case has a lengthy history; discovery is now closed, and the Defendants have

filed (on June 18, 2021) a motion for summary judgment, which remains pending. (ECF

No. 100.) One of the arguments contained in Defendants’ motion is that Defendant

Kristopher Steece is entitled to summary judgment on Bills’ retaliatory transfer claim

because he “did not order Bills’ transfer from Macomb Correctional Facility.” (ECF No.

100, PageID.1035.) Instead, citing to prison records, Defendants assert, “Bills’ transfer

order was approved by the MRF inspector, not by Steece.” (Id.; ECF No. 100-5.)



1
 All pretrial matters have been referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B).
(ECF No. 72.)
       The Court has not yet received a response from Bills to Defendants’ summary

judgment motion. However, on July 1, 2021, Bills filed a document entitled, “Request for

Defendants to Correct False/Perjured Statement Claim.” (ECF No. 106.) That document

appears to address Defendants’ assertion about Steece. Specifically, Bills asserts that he is

“requesting that defendants [] make the corrections to the false/perjured claim that

Defendant Steece had nothing to do with the retaliatory transfer of [Bills] on March 20th

2017.” (Id.) Bills seems to intend this document to satisfy the “Safe Harbor” provisions

contained in Federal Rule of Civil Procedure 11. (Id.)

       The Court will strike Bills’ filing. Rule 11 provides that before a sanctions motion

can be filed, the moving party’s motion for sanctions “must be served under Rule 5, but it

must not be filed or be presented to the court if the challenged paper, claim, defense,

contention, or denial is withdrawn or appropriately corrected within 21 days after service

or within another time the court sets.” Fed. R. Civ. P. 11(c)(2) (emphasis added). Thus,

by filing his instant “Request” with the Court, Bills violated Rule 11(c)(2)’s prohibition on

filing “Safe Harbor” materials. For this reason, it is appropriate to strike Bills’ instant

“Request.”

       Moreover, the Court notes that Bills offers no information as to why he believes the

contention in Defendants’ summary judgment motion about Steece’s involvement in his

transfer is inaccurate. While the Court is still awaiting Bills’ summary judgment motion,

it reminds him of the standards applicable to such motions. The party seeking summary

judgment bears the initial burden of informing the court of the basis for its motion, and

must identify particular portions of the record that demonstrate the absence of a genuine

                                             2
dispute as to any material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986);

Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009). “Once the moving party

satisfies its burden, ‘the burden shifts to the nonmoving party to set forth specific facts

showing a triable issue.’” Wrench LLC v. Taco Bell Corp., 256 F.3d 446, 453 (6th Cir.

2001) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)). In response to a summary judgment motion, the opposing party may not rest on

its pleadings, nor “‘rely on the hope that the trier of fact will disbelieve the movant’s denial

of a disputed fact’ but must make an affirmative showing with proper evidence in order to

defeat the motion.” Alexander, 576 F.3d at 558 (quoting Street v. J.C. Bradford & Co.,

886 F.2d 1472, 1479 (6th Cir. 1989)). Indeed, “‘[t]he failure to present any evidence to

counter a well-supported motion for summary judgment alone is grounds for granting the

motion.’” Id. (quoting Everson v. Leis, 556 F.3d 484, 496 (6th Cir. 2009)). “Conclusory

statements unadorned with supporting facts are insufficient to establish a factual dispute

that will defeat summary judgment.” Id. at 560 (citing Lewis v. Philip Morris, Inc., 355

F.3d 515, 533 (6th Cir. 2004)).

       For the foregoing reasons, IT IS ORDERED that Bills’ “Request for Defendants

to Correct False/Perjured Statement Claim” (ECF No. 106) is hereby STRICKEN.


Dated: July 12, 2021                                       s/David R. Grand
Ann Arbor, Michigan                                        DAVID R. GRAND
                                                           United States Magistrate Judge


             NOTICE TO THE PARTIES REGARDING OBJECTIONS

       The parties’ attention is drawn to Fed. R. Civ. P. 72(a), which provides a period of

                                               3
fourteen (14) days from the date of receipt of a copy of this order within which to file
objections for consideration by the district judge under 28 U.S. C. §636(b)(1).



                            CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon counsel of
record and any unrepresented parties via the Court’s ECF System to their respective email
or First Class U.S. mail addresses disclosed on the Notice of Electronic Filing on July 12,
2021.

                                                s/Eddrey O. Butts
                                                EDDREY O. BUTTS
                                                Case Manager




                                            4
